DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions (Election by Original Presentation)
It is noted that Election by Original Presentation is not limited to claim amendments relative to the originally presented claims.  See MPEP 819 in which the examiner may permit a shift in claim scope (e.g. from one invention to another).  MPEP 821.03 states “Claims added by amendment following action by the examiner and, as further explained in MPEP § 818.02(a) drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145” (emphasis added to highlight the fact that the broader term “previously claimed” is referenced instead of “originally presented”).  
The pending claims have been so heavily amended by the Reply filed 09 May 2022 that they amount to newly submitted claims. See amended claim 1 in which the entire focus of the claims has dramatically shifted from a) the now-deleted controlling of an image capturing unit (e.g. via a robot using feedback control, see 112 rejection) to capture images of the reference object until the difference between face orientations becomes smaller than a threshold value to obtain color information on the reference object to b) displaying a graphical user interface in the form of a direction.  Parallel amendments were also made to the other independent claims 12 and 13.  In sum, amended/newly submitted claims 1-7, 9, and 12-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The original claims (Invention A) were directed to controlling of an image capturing unit (e.g. via a robot using feedback control) to capture images of the reference object until the difference between face orientations becomes smaller than a threshold value to obtain color information on the reference object.  This originally elected (by presentation) invention has received an office action on the merits.
The amended/newly submitted claims (Invention B) are directed to displaying a graphical user interface in the form of a direction (to reduce the difference between the first and second face orientations).
In other words, this application has the following patentably distinct species: 
Invention A, the originally presented claims, is directed to the Species of Fig. 3 which controls an image capturing unit (e.g. via a robot using feedback control) to capture images of the reference object until the difference between face orientations becomes smaller than a threshold value to obtain color information on the reference object.  This originally elected (by presentation) invention has received an office action on the merits.
Invention B, amended claims 1-7, 9, and 12-15 is directed to the Species of Fig. 19 displaying a direction to reduce the difference between the first and second face orientations by displaying a direction to visually indicate, e.g. to a human operator, a displayed direction to which reference plate should turned on the user interface.  
The species are independent or distinct because Invention A recites relative physical movement between the reference object and camera by controlling an image capturing unit (e.g. via a robot using feedback control) to capture images of the reference object until the face orientation matches (“difference between face orientations becomes smaller than a threshold value …”) which is mutually exclusive with respect to displaying (e.g. via a user interface) directions to a human operator because Invention A recites, implies or otherwise involves a feedback control of an image capturing unit and/or robot to provide relative motion until the face orientations are smaller than a threshold while Invention B recites, implies or otherwise involves generating a user interface that displays which direction the reference object should be moved to better align the face orientations which involves no such feedback control or controlled relative movement and instead employs a user interface displaying a direction and in which such display of a direction of Invention B forms no part of Invention A.  In other words, Invention A has a materially different design, mode of operation and effect than Invention B.  In addition, these species are not obvious variants of each other based on the current record.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
The inventions require a different field of search because they involve different classifications, different search strategies or search queries.  Invention A is classified in G06T 7/74 while Invention B is classified in G11B 19/025 and H04N 5/232933 The search terms and strategies for identifying art teaching Invention B involves graphical user interface which are wholly different strategies than previously pursued for Invention A. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-7, 9, and 12-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 09 May 2022 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. There are no remaining claims readable on the elected invention.
 	Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
An available option for Applicant is to file a Divisional Application to pursue the Invention B claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486